Citation Nr: 1242638	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-00 473	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the ratings for a low back disability, currently assigned "staged" ratings of 20 percent prior to September 12, 2009, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1997 to February 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Philadelphia, Pennsylvania RO, which continued a 20 percent rating for the low back disability.  An interim [September 2009] rating decision increased the rating for the low back disability to 40 percent, effective September 12, 2009.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are on appeal.  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In July 2010, the Board remanded the matter for additional development.  

A July 2011 rating decision granted separate ratings, of 10 percent each, for right sciatica and left sciatica associated with the low back disability, effective August 24, 2010.  The Veteran did not timely file a notice of disagreement with this decision; therefore, it is not on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 12, 2009, the Veteran's low back disability was not shown to be manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease and/or separately ratable neurological manifestations were not shown.

2.  From September 12, 2009, the Veteran's low back disability is not shown to at any time have been manifested by unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of disc disease, and/or additional separately ratable neurological manifestations.

CONCLUSION OF LAW

Ratings for the Veteran's low back disability in excess of 20 percent prior to September 12, 2009 and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes (Codes) 5243-5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  A February 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A June 2008 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the January 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what is still needed to substantiate his claim.  

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in February 2008, September 2009, and August 2010, which will be discussed in greater detail below, though the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has evaluated the Veteran's service-connected low back disability under Codes 5243-5242 as lumbar strain with history of intervertebral disc syndrome, moderately active, consistent with the diagnosis on VA examination (hereinafter "low back disability").  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) and because that code provides for rating under alternate criteria in addition to those applicable to degenerative joint disease, and thus is potentially more favorable, the Board finds that the proper code for rating the Veteran's service-connected low back disability is indeed Code 5243.
Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula, a 20 percent rating for thoracolumbar disc disease is warranted when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or (2) when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  The criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities including, but not limited to, bowel or bladder impairment are to be rated separately, under an appropriate diagnostic code.  Note 1 following the General Formula.  

For purposes of rating under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  [As no such episodes requiring bed rest prescribed by a physician and treatment by a physician are shown (or alleged) in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.]

The Veteran's claim for an increased rating was received in January 2008.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in January 2007).  There is no medical evidence of record regarding the status of the Veteran's low back disability from January 2007 to May 2007.

On May 2007 VA treatment, it was noted that the Veteran has diagnoses of spina bifida occulta and minor curvature abnormality of the lumbar spine.  An MRI of the spine showed moderate disc bulging with foraminal stenosis.

On January 2008 VA treatment, the Veteran complained of worsening low back pain.  He denied any trauma, fever, chills, genitourinary symptoms, leg numbness or weakness, or incontinence.  There was no focal neurologic deficit on neurological evaluation.  He denied any radiation of pain into his legs.  On physical examination, there was mild lumbosacral spine tenderness and no muscle spasm.  A small mobile subcutaneous lump was noted at the right paraspinal area; the Veteran indicated that he was told years earlier that he had a lipoma.  The assessment was exacerbation of low back pain.  He received toradol injections with minimal relief.

On February 2008 VA examination, the Veteran reported severe constant pain of his low back or lumbar spine.  He denied any pain radiation to his lower extremities.  He presented with a mild to moderate antalgic gait.  He denied the use of canes, crutches, walkers, braces, or wheelchairs.  Regarding his occupation as an insurance adjuster as well as his activities of daily living, he reported difficulty in prolonged sitting, standing and walking for more than half an hour, bending, and lifting more than 25 pounds, due to back pain.

On physical examination, lumbar flexion was from 0 to 90 degrees, lateral flexion was from 0 to 30 degrees bilaterally, lateral rotation was from 0 to 30 degrees bilaterally, and extension was from 0 to 30 degrees.  With repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran denied any flare-ups of his low back disability.  The examiner noted evidence of moderate lumbar pain with lumbar flexion at 80 degrees, with lateral flexion at 20 degrees bilaterally, with lateral rotation at 20 degrees bilaterally, and with extension at 20 degrees; moderate pain was noted with moderate spasm and moderate tenderness but no weakness.  On neurological examination, both sensory and motor functions were normal.  The Veteran denied any incapacitating episodes during the previous 12 month period.  The diagnosis was lumbar strain with a history of intervertebral disc syndrome, moderately active at the time of examination.

Based on these findings, the April 2008 rating decision on appeal continued a 20 percent rating for lumbar strain with history of intervertebral disc syndrome, moderately active.

On July 2008 VA treatment, the Veteran reported pain every day in the lower back described as grinding and pounding in character.  He indicated that there was no radiation of pain into the legs.

On January 2009 VA treatment, the Veteran reported continued low back pain with no relief from naproxen, Zanaflex, or Flexeril.  He reported that the pain sometimes radiated down into the buttock on either the right or left side.  The treating physician noted that the Veteran was an elusive historian and gave variable history.

On April 2009 VA treatment, the Veteran reported that he believed all of his pain came from a lump at the right paralumbar region.  He denied any radiation of pain into his legs.

On September 2009 VA examination, the Veteran had forward flexion from 0 to 30 degrees with pain at 30 degrees, hyperextension from 0 to 10 degrees with pain at 10 degrees, left and right lateral flexion from 0 to 10 degrees with pain at 10 degrees, and left and right lateral rotation from 0 to 15 degrees with pain at 15 degrees.  He had a negative bilateral straight leg raise indicating no signs of a herniated disc in the low back.  There was no kyphosis, scoliosis, or lordosis of the spine; however, there was some paravertebral muscle tenderness on the right inferior lumbosacral spine region.  The diagnosis was chronic lumbar strain.

Based on these findings, a September 2009 rating decision granted a 40 percent rating for lumbar strain with history of intervertebral disc syndrome, moderately active, effective September 12, 2009 (the date of the VA examination showing that the criteria for the higher rating were first met).
A December 2009 MRI of the lumbosacral spine showed no discrete masses in the visualized soft tissues in the posterior lower back.  A marker overlaid the right-sided posterior subcutaneous tissues at L4 posteriorly.  Normal vertebral body stature, alignment, and marrow signal were seen.  Incidentally noted were mild degenerative changes in the lower lumbar spine, with mild intervertebral disc space narrowing at L5-S1 and L4-L5 and disc desiccation.  There was diffuse disc bulging at L3-L4 and L4-L5.  There was mild bilateral foraminal stenosis at L4-L5.  There was no significant central narrowing.  The impression was mild multilevel degenerative disc disease in the lower lumbar spine.

Additional VA and private treatment records through May 2010 show symptomatology largely similar to that found on the VA examinations described above.

At the January 2010 Travel Board hearing, the Veteran testified that his quality of life had been greatly affected by his constant pain.  He testified that the pain was so bad he could not get out of bed some mornings.  He had difficulty walking long distances and sitting for a long period of time.  He testified that his pain had worsened since the September 2009 VA examination in that he now had periodic flare-ups of pain shooting down his legs, which he had experienced since approximately February 2008; he had not yet had a neurological examination.  He testified that he did not do any physical work for his job; he would sit in a chair and work at a computer. 

On July 2010 remand, the Board directed that the Veteran should be afforded a neurological examination to determine whether he had compensable neurological manifestations of his low back disability.

On August 2010 VA neurological examination, the Veteran was noted to have a history of degenerative arthritis of the lumbar spine with radicular pain radiating down the back of both legs.  He had intermittent shooting pain down the back of the legs lasting about one minute in duration, occurring twice per week.  He was able to function during the course of these pains, which felt like an electrical or shooting pain down the back of the legs.  On physical examination, straight leg raising was positive bilaterally at 40 degrees with reproducible symptoms.  Motor strength was 5/5 in all major groups.  Sensory exam was unremarkable.  Deep tendon reflexes were symmetrical.  The Veteran's gait was stable and his strength was 5/5.  The diagnosis was that the examination was consistent with very mild sciatic neuropathy involving the legs; the examiner opined that this was at least as likely as not secondary to degenerative arthritis of the lumbar spine.

Based on these findings, a July 2011 rating decision granted separate ratings for right sciatica and left sciatica associated with the low back disability, rated 10 percent each effective August 24, 2010 (the date of the VA examination showing that such neurological abnormalities had manifested).

While the Veteran has reported chronic back pain and stiffness, at no time prior to the September 12, 2009 VA examination was there definitive evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of ankylosis of the entire thoracolumbar spine, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  As the symptoms and associated impairment of function of the low back disability prior to September 12, 2009 fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher (40 percent) rating under the General Formula, a rating in excess of 20 percent under the General Formula criteria is clearly not warranted for that time period.  

Additionally, at no time throughout the evaluation period has there been any evidence of unfavorable ankylosis of the entire thoracolumbar spine, or any ankylosis of the spine at all.  As the symptoms and associated impairment of function of the low back disability from September 12, 2009 fall squarely within the parameters of the criteria for the 40 percent rating assigned, and never meet (or approximate) the criteria for the next higher (50 percent) rating under the General Formula, a rating in excess of 40 percent under the General Formula criteria is clearly not warranted at any time.  

As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.  There is no evidence (and he does not allege otherwise) that the Veteran was ever on bedrest prescribed by a physician for his low back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes at any time during the evaluation period.  

Notably, neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is then combined with the rating under the General Formula, addressed above).  The Board notes the separate ratings of 10 percent each, already assigned for right sciatica and left sciatica associated with the low back disability.  On VA examinations and treatment, no other neurological manifestations were noted or alleged.  Therefore, additional separate ratings for neurological manifestations of the low back disability are not warranted at any time.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's low back disability exceeded what is encompassed by the 20 percent and 40 percent ratings assigned, and therefore a further "staged" increased rating is not warranted.  

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected low back disability fall squarely within the criteria for the 20 percent and 40 percent schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the Veteran is employed as an insurance adjuster, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

Ratings for the Veteran's low back disability in excess of 20 percent prior to September 12, 2009 and/or in excess of 40 percent from that date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


